United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0733
Issued: February 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 6, 2015 appellant, through counsel, filed a timely appeal from a January 21,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant has one percent
permanent impairment of his left arm and zero percent permanent impairment of his right arm.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In August 2008 OWCP accepted that appellant, then a 52-year-old mail handler,
sustained bilateral rotator cuff syndrome due to performing his repetitive work duties over time.
It later expanded the accepted conditions to include right shoulder impingement.
On April 17, 2009 Dr. John Riester, an attending Board-certified orthopedic surgeon,
performed subacromial decompression surgery on appellant’s right shoulder and, on August 21,
2009, he performed the same procedure on his left shoulder. He noted that the shoulders had
normal joint surfaces, glenoid surfaces, capsules, and labra. These procedures were authorized
by OWCP.
OWCP had previously accepted, under OWCP File No. xxxxxx655, that appellant
sustained bilateral strains on August 25, 2004 due to lifting a heavy trailer door. The file for this
injury was administratively combined with the file for the present case.
On December 21, 2011 appellant filed a claim for a schedule award (Form CA-7) due to
his accepted work injuries.
In a December 2, 2011 report, Dr. William N. Grant, an attending Board-certified
internist, determined that appellant had 17 percent permanent impairment of his right arm. He
provided range of motion findings for appellant’s right shoulder. Dr. Grant indicated that, under
Table 15-5 (Shoulder Regional Grid) of the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2009), appellant had five percent
permanent impairment for rotator cuff syndrome. Under Table 15-23, he had 13 percent
permanent impairment due to right shoulder peripheral nerve impairment. Dr. Grant stated that
appellant had a combined impairment value of 17 percent for his right arm. The date of
maximum medical improvement for his right arm was December 2, 2011.
In May 3, 2012 report, Dr. Nabil F. Angley, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, noted that Dr. Grant based his impairment rating on loss of range
of motion. He noted that Table 15-5 of the sixth edition of the A.M.A., Guides was not
applicable for such an evaluation, but rather that range of motion rating fell under Table 15-34.
As Dr. Grant had not properly used the A.M.A., Guides, Dr. Angley recommended that appellant
undergo a second opinion medical examination.
OWCP referred appellant to Dr. Manhal A. Ghanma, a Board-certified orthopedic
surgeon, for a second opinion medical examination and opinion on his arm impairment. In a
report dated May 3, 2013, Dr. Ghanma noted findings for right shoulder motion: forward flexion
of 160 degrees, extension of 70 degrees, abduction of 175 degrees, adduction of 40 degrees,
external rotation of 90 degrees, and internal rotation of 90 degrees. For appellant’s left shoulder,
he reported forward flexion of 170 degrees, extension of 80 degrees, abduction of 180 degrees,
adduction of 40 degrees, external rotation of 90 degrees, and internal rotation of 90 degrees.
Dr. Ghanma noted no evidence of shoulder instability or impingement. He stated that Table 15-5
of the sixth edition of the A.M.A., Guides, using the diagnosis-based impairment (DBI) method,
was not applicable as appellant had shoulder range of motion loss. Dr. Ghanma found that

2

appellant had three percent impairment of each arm under Table 15-34 for loss of range of
shoulder motion. Appellant’s date of maximum medical improvement was November 6, 2009.
OWCP referred the file to Dr. Morley Slutksy, a Board-certified occupational medicine
physician serving as an OWCP medical adviser, for a calculation of permanent impairment of
appellant’s arms. It provided the surgical records to Dr. Slutsky. In a July 19, 2013 report,
Dr. Slutsky determined that appellant had one percent permanent impairment of his left arm
based on his left shoulder strain. Using Table 15-5 of the sixth edition of the A.M.A., Guides, he
determined a class 1 impairment with modifiers of zero for functional history, one for physical
examination, and zero for clinical studies. The net adjustment was minus one for a final class 1
(grade B) or one percent impairment. Dr. Slutksy explained that shoulder strain was the most
impairing diagnosis for appellant’s left arm and noted that the DBI impairment rating method
covered by Table 15-5 was preferred to the range of motion method. He stated that without
review of the right shoulder surgery report, he could not provide a right upper extremity rating.
Dr. Slutsky found that appellant’s date of maximum medical improvement was May 3, 2013, the
date of Dr. Ghanma’s report.
In an updated report dated July 26, 2013, Dr. Slutsky stated that the 2009 right shoulder
surgery report showed no evidence of rotator cuff tear, tendinitis, impingement, labrum, or
glenohumeral disease. He noted that right shoulder sprain/strain was the most impairing
diagnosis. Using Table 15-5 of the sixth edition of the A.M.A., Guides, he determined a class 1
impairment with grade modifiers of zero for both physical examination and functional history,
with a minus two net adjustment. With a final class A value, appellant had a zero percent
impairment of his right arm. Dr. Slutsky repeated his earlier assessment of one percent
impairment for appellant’s left arm and noted that, for both arms, his opinion was based on
application of Dr. Ghanma’s findings to Table 15-5.
On October 21, 2013 OWCP issued a schedule award for one percent permanent
impairment of his left arm and a zero percent permanent impairment of his right arm. The award
ran for 3.12 weeks from May 3 to 24, 2013 and was based on the opinion of Dr. Slutsky.
Appellant requested a hearing with an OWCP hearing representative. During the hearing
held on April 11, 2014, he submitted an October 1, 2014 report of Dr. Jessica Volsky, an
attending osteopath. In this report, Dr. Volsky found that appellant had 6 percent left arm
impairment and 10 percent right arm impairment based on range of motion loss under Table 1534 of the sixth edition of the A.M.A., Guides.
By decision dated May 7, 2014, an OWCP hearing representative set aside OWCP’s
October 21, 2013 decision and remanded the case for additional development to be followed by
an appropriate decision. He directed OWCP to have an OWCP medical adviser review
Dr. Volsky’s report and provide an impairment rating for appellant’s arm impairment.
In a May 10, 2014 report, Dr. Slutsky noted that he had reviewed Dr. Volsky’s opinion.
He repeated his prior opinion that appellant had one percent permanent impairment of his left
arm and zero percent permanent impairment of his right arm based on the diagnosis-based
impairment rating method found in Table 15-5 of the sixth edition of the A.M.A., Guides.

3

Dr. Slutsky posited that the DBI rating method was preferred under the A.M.A., Guides to the
range of motion method used by Dr. Volsky.
In a May 13, 2014 decision, OWCP found that it had been properly determined that
appellant had failed to establish more than one percent permanent impairment of his left arm and
zero percent permanent impairment of his right arm.
Appellant requested a telephonic hearing with an OWCP hearing representative. During
the December 1, 2014 hearing, counsel argued that Dr. Slutsky was biased with regard to
schedule award claims because it was felt that he determined lower impairment ratings compared
with other medical evaluators. He asserted that Dr. Slutsky ignored Table 2.1 of the A.M.A.,
Guides, which required the evaluator to use the rating method that provided the highest
impairment rating.
In a January 21, 2015 decision, the hearing representative affirmed OWCP’s May 13,
2014 decision. He found that Dr. Slutsky had properly determined, by using a DBI rating
method, that appellant has a one percent permanent impairment of his left arm and a zero percent
permanent impairment of his right arm.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of the Office of Workers’
Compensation Programs.3 Section 8107 of FECA sets forth the number of weeks of
compensation to be paid for the permanent loss of use of specified members, functions, and
organs of the body.4 FECA, however, does not specify the manner by which the percentage loss
of a member, function, or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. Through its implementing regulations, OWCP adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.

3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

4

5 U.S.C.

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether OWCP properly determined that appellant has one percent
permanent impairment of his left arm and zero percent permanent impairment of his right arm.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the range of
motion methodology when assessing the extent of permanent impairment for schedule award
purposes.8 The purpose of the use of uniform standards is to ensure consistent results and to
ensure equal justice under the law to all claimants.9 In T.H., the Board concluded that OWCP
physicians are at odds over the proper methodology for rating upper extremity impairment,
having observed attending physicians, evaluating physicians, second opinion physicians,
impartial medical examiners, and district medical advisers use both DBI and range of motion
methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cite to language in the first printing or the second
printing when justifying use of either range of motion or DBI methodology. Because OWCP’s
own physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that
OWCP can no longer ensure consistent results and equal justice under the law for all claimants.10
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the January 21, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

Isidoro Rivera, 12 ECAB 348 (1961).

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

Supra note 8.

5

CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 21, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: February 16, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

